Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on November 19, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by COLONNA (US 4,911,300).
In reference to claims 1-3 and 5, COLONNA discloses an applicator plate comprising: a generally planar body (see diagram below); a plurality of apertures 56 formed through the body and arranged in a matrix of rows and columns (figure 3); and at least one peg (see diagram below) depending from a lower surface of the generally planar body and disposed at a perimeter portion of the generally planar body; and a flat upper surface 39.  Considering the applicator plate of COLONNA is configured as claimed, Examiner finds the claimed structure capable of being used to group articles as preferred by Applicant.

    PNG
    media_image2.png
    374
    412
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over COLONNA (US 4,911,300).
Regarding claim 8, COLONNA discloses an applicator plate comprising a plurality of pegs adjacent the perimeter of the applicator plate body and corresponding to the rows and columns of apertures 56 such that a total of twelve pegs extend from the applicator plate.  It .

Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-24 are allowed

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that COLONNA discloses a plate for packaging bottles while applicants invention is drawn to a plate for a “applying a top engaging carrier to a group of articles”, it has been held that recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.1  
 	Nonetheless, COLONNA discloses an applicator plate comprising a plurality of apertures in the body of the plate (as identified in the rejection above), wherein each aperture corresponds to the spacing of a plurality of bottles (articles).

Applicant further argues that COLONNA uses different terminology than that of Applicant when it comes to defining the various structural elements of the plate disclosed therein.  However, Applicant fails to articulate how the elements of COLONNA fail to structurally meet the limitations of “apertures” and “pegs”.
In response to applicant's argument that the plate of COLONNA is made of plastic, it is noted that the features upon which applicant relies (i.e. material of the plate) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
While an interview was not able to be held prior to mailing of this office action, Examiner will permit an after-final interview to further explain the response to arguments and interpretation of the prior art relative to claim limitations should Applicant require such explanation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

January 1, 2022






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ex parte Masham, 2 USPQ2d 1647 (1987).